IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-689-CR


TIMOTHY PETE ROSALES,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR93-185, HONORABLE B. B. SCHRAUB, JUDGE PRESIDING
 



PER CURIAM
	Appellant pleaded guilty and judicially confessed to the offense of sexual assault. 
Act of May 29, 1983, 68th Leg., R.S., ch. 977, § 3, 19 Tex. Gen. Laws 5311, 5312 amended
by Act of May 27, 1991, 72d Leg., R.S., ch. 662, § 1, 1991 Tex. Gen. Laws 2412 (Tex. Penal
Code Ann. § 22.011, since amended).  After finding that the evidence substantiated appellant's
guilt, the district court deferred further proceedings and placed appellant on probation.  The court
later revoked appellant's probation on the State's motion, adjudged appellant guilty, and imposed
a sentence of imprisonment for twenty years.
	Appellant contends the district court erred by proceeding to adjudicate because the
State failed to prove appellant's identity as the person placed on probation and also failed to prove
the alleged violation of the conditions of probation.  This point of error presents nothing for
review because the decision to proceed with an adjudication of guilt is not appealable.  Tex. Code
Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 1994); Olowosuko v. State, 826 S.W.2d 940 
(Tex. Crim. App. 1992).  
	We have reviewed the evidence adduced at the revocation hearing in the interest
of justice.  A probation officer identified appellant as the person placed on probation in this cause. 
A police officer identified appellant as the person he arrested for public intoxication.  The
evidence is sufficient both to prove that appellant was placed on probation and to prove that he
later violated the condition of probation requiring him to abstain from the use of alcoholic
beverages.  The point of error is overruled.
	The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Jones and Kidd;
   Chief Justice Carroll Not Participating
Affirmed
Filed:    November 2, 1994
Do Not Publish